Citation Nr: 0825961	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of Title 38, Chapter 35, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954, from February 1955 to May 1959, and from June 
1959 to September 1970.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

By a March 2008 Board remand, the RO was instructed to 
provide the appellant with notice of the information or 
evidence needed to substantiate her claims on appeal, and 
that such notice must comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Thereafter, the RO was directed to 
readjudicate the appellant's claims on appeal, and to provide 
the appellant with a supplemental statement of the case if 
either of her claims were denied on readjudication.  If the 
appellant's claim to reopen the issue of entitlement to 
service connection for the cause of the veteran's death 
remained denied, the RO was to provide the appellant with the 
pertinent law relating to her claim to reopen in the 
supplemental statement of the case.  While the RO partially 
complied with the Board's remand by providing the requisite 
notice to the appellant, the RO failed to issue a 
supplemental statement of the case for the appellant's 
claims.  Although the appellant indicated that she had no 
further evidence to submit in support of her claims, this 
case must be remanded for the RO to issue a supplemental 
statement of the case.  RO compliance with remand directives 
is not optional or discretionary and the Board errs as a 
matter of law when it fails to ensure remand compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the appellant's 
claims on appeal.  If either of her claims 
remain denied, the RO must provide a 
supplemental statement of the case to the 
appellant and her representative.  If the 
appellant's claim to reopen the issue of 
entitlement to service connection for the 
cause of the veteran's death remains 
denied, the supplemental statement of the 
case must provide the appellant with the 
pertinent law relating to her claim to 
reopen.  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

